NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1397
                                       __________

                                 MATTHEW RIBOLDI,
                                                          Appellant

                                             v.

    WARREN COUNTY DEPARTMENT OF HUMAN SERVICES DIVISION OF
      TEMPORARY ASSISTANCE AND SOCIAL SERVICES (WCDHS);
                 WORK FIRST NEW JERSEY (WFNJ)
               ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3:16-cv-00572)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   August 21, 2019

              Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges

                             (Opinion filed: August 22, 2019)

                                      ___________

                                       OPINION *
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Matthew Riboldi challenges the District Court’s decision

dismissing his second amended complaint with prejudice. For the reasons that follow, we

will affirm.

                                             I.

       In October 2015, Riboldi filed a complaint in the Superior Court of New Jersey

against the Warren County Department of Human Services (“WCDHS”), alleging

“[s]ubstantial violations of Federal and N[.]J. state Acts including violations of

constitutional rights.” (Dist. Ct. docket # 1-1, at 2.) WCDHS removed the case to the

District Court, and a United States Magistrate Judge subsequently directed Riboldi to file

an amended complaint. Riboldi did so in May 2016, naming WCDHS and Work First

New Jersey (“WFNJ”) as defendants. The amended complaint alleged that WCDHS’s

and WFNJ’s employees “failed to provide [Riboldi] with ADA accommodations[] and

adhere to the guidelines of the NJ Public assit. [sic] Handbook manual.” (Dist. Ct. docket

# 13, at 5.) Riboldi claimed that these violations caused his various medical conditions,

including post-traumatic stress disorder and adjustment disorder, and he sought $64

million in damages.

       The New Jersey Attorney General’s Office entered its appearance on behalf of

WFNJ and moved to dismiss the amended complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). 1 At a September 2017 hearing, the District Court granted that


1
 As the District Court explained, WFNJ is simply the name of New Jersey’s welfare
program. See N.J. Admin. Code § 10:90-1.1.
                                              2
motion, dismissing the complaint in its entirety without prejudice to Riboldi’s ability to

file a second amended complaint. The District Court explained that, while Riboldi “has

shown that he’s an individual with disabilities” and “may have been excluded from

benefits or programs,” “there is no fact or date as to the time and place when this denial

occurred or by whom this denial occurred,” and “there is no allegation that exclusion

from the program was by reason of his disability.” (Dist. Ct. docket # 44, at 6.)

       Riboldi filed his second amended complaint in October 2017. This pleading,

which used an unstructured, narrative format (his previous pleadings used form

complaints), was not a model of clarity. Riboldi appeared to allege, inter alia, that the

defendants had denied him certain benefits or services due to his disability, and that they

had ignored his request to receive some accommodation at the fair-rights hearing that was

held in connection with his application for benefits. This pleading did not make clear

whether Riboldi was seeking damages or some other form of relief.

       The defendants moved to dismiss the second amended complaint pursuant to Rule

12(b)(6). In April 2018, the District Court granted these motions and dismissed the case

with prejudice, concluding that affording Riboldi further leave to amend would be futile.

After the District Court dismissed, with prejudice, WCDHS’s cross-claims and

counterclaims in January 2019, Riboldi timely filed this appeal.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s decision dismissing Riboldi’s second amended complaint is plenary.

See In re Schering Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235,

                                             3
243 (3d Cir. 2012). To survive a Rule 12(b)(6) motion, a pleading “must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Wisniewski v. Fisher, 857 F.3d 152, 155 (3d Cir. 2017) (internal quotation marks

omitted) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although “[t]he

plausibility standard is not akin to a ‘probability requirement,’” it does require that the

pleading show “more than a sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U.S. at 678. A pleading that merely “tenders naked assertion[s] devoid of

further factual enhancement” is insufficient. Id. (alteration in original) (internal quotation

marks omitted).

       The District Court explained that, to the extent that Riboldi sought relief under the

Americans with Disabilities Act, his second amended complaint did not state a viable

claim for several reasons. One of those reasons was that this pleading failed to allege

facts plausibly indicating that he was denied benefits or services on account of his

disability. See Haberle v. Troxell, 885 F.3d 170, 178 (3d Cir. 2018). To the extent that

Riboldi sought relief under the Fourteenth Amendment’s Due Process Clause in

connection with his request for an accommodation at the fair-rights hearing, the District

Court explained that he had failed to state a viable claim because it was unclear from his

conclusory allegations whether he had even requested a specific accommodation, whether

such a request was properly filed, and whether such a request was properly denied. For

these reasons, Riboldi failed to set forth a plausible claim for relief, and thus we agree




                                                4
with the District Court that it was appropriate to dismiss the second amended complaint

under Rule 12(b)(6). 2

       We also agree with the District Court’s decision to deny Riboldi further leave to

amend his claims. See, e.g., Vorchheimer v. Philadelphian Owners Ass’n, 903 F.3d 100,

113 (3d Cir. 2018). In considering this issue, we have examined the allegations

contained in his appellate briefing and in his response to the motions to dismiss his

second amended complaint. These allegations also fail to set forth facts plausibly

indicating that the defendants discriminated against him on account of his disability

and/or otherwise violated his federal or constitutional rights. Because these allegations

are deficient and Riboldi has already had two chances to amend his claims, we see no

reason to disturb the District Court’s conclusion that granting him further leave to amend

would be futile.

       We have considered the various arguments raised in Riboldi’s briefing and

conclude that they lack merit and do not require further discussion here. In view of the

above, we will affirm the District Court’s judgment.




2
  The District Court did not liberally construe Riboldi’s second amended complaint as
raising state-law claims. But even if Riboldi had intended to raise such claims in that
pleading, it would have been appropriate for the District Court to dismiss those claims as
well. See Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (“This Court has
recognized that, where the claim[s] over which the district court has original jurisdiction
[are] dismissed before trial, the district court must decline to decide the pendent state
claims unless considerations of judicial economy, convenience, and fairness to the parties
provide an affirmative justification for doing so.” (internal quotation marks omitted)).
                                             5